internal_revenue_service number release date index number ------------------------------------- ------------------------------ ------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-131840-09 date date legend ---------------------------------- ------------------------------ -------------------------- ------------------- ---------------------- -------------------- --------------------------------- ------------------------------- ------------------------------ ------------------------------- ------------------- ----------------------------------------------------------------------- ---------- -------------------- ---------------------------- ------------------------ trust a_trust b husband date wife date bank son son’s wife grandchild a grandchild b superior court state date date date state supreme court ------------------------------- x y --------------- --------------- dear ----------------------------- this responds to your date letter requesting rulings regarding the effect of the reformations of trust a and trust b for federal gift estate and generation-skipping_transfer gst tax purposes plr-131840-09 the facts submitted are as follows trust a is a testamentary_trust created under the residuary clause of husband’s will husband died on date survived by wife trust b is a testamentary_trust created under the residuary clause of wife’s will wife died on date shortly after the death of husband trust a and trust b are substantially identical both having been created under the reciprocal wills of husband and wife bank was appointed as the original trustee of trust a and the original trustee of trust b both trusts originally provide as follows the first paragraph of sec_2 of item iii of the wills of husband and wife provides that upon the death of the survivor of husband and wife the trustee may pay trust income to son and son’s wife and also may pay to son and son’s wife such sums from principal as the trustee deems necessary or advisable from time to time for their medical_care comfortable maintenance and welfare considering the income of either from all sources known to the trustee the second paragraph of sec_2 provides that upon the death of the survivor of son and son’s wife the trustee shall distribute whatever balance remains in the respective trusts in equal shares to grandchild a and grandchild b such share to be held in further trust until that grandchild reaches age from the share of the respective grandchild the trustee may make discretionary distributions of income payable until that grandchild reaches age mandatory distributions of income payable after that grandchild reaches age and discretionary distributions of principal payable until the final distribution of that grandchild’s share the trustee must distribute one-third of each grandchild’s share to such grandchild at age one-half of the balance at age and the balance at age both trust a and trust b also provide that in the event any trustee resigns or is unable or refuses to act or whenever a majority of the beneficiaries of the current income decide for any reason whatsoever to remove the trustee any person or another corporation authorized under federal or state law to administer trusts may be appointed as trustees by written instrument son is the executor of the estate of husband and the estate of wife son was advised by an attorney hired to assist with the management of the trust that the first paragraph of sec_2 of item iii of the respective wills of husband and wife potentially creates a general_power_of_appointment over trust principal for federal estate_tax purposes son in separate petitions petitioned superior court in state to reform trust a and trust b respectively on the basis of scrivener’s error on the basis of superior court’s findings superior court entered an order reforming trust a on date and an order reforming trust b on date plr-131840-09 the first paragraph of sec_2 of item iii of the respective wills of husband and wife was reformed to provide that in addition to discretionary distributions of income the trustee may distribute to son and son’s wife such sums from principal of the respective trust as the trustee deems necessary from time to time for either of their health and maintenance considering the income of either from all sources known to the trustee subsequent to the reformations of trust a and trust b by superior court the beneficiaries of trust a and trust b instituted an action against the scriveners of the wills of husband and wife the judgment of the trial_court in that action was eventually appealed to the highest court of state on date the state supreme court in a written opinion concluded that the record shows by clear_and_convincing evidence there was a mistake in the trust language of the original wills and that trust a and trust b were reformed consistent with state law at the time of husband’s death the value of the property available for distribution to trust a was dollar_figurex husband made no lifetime allocation of his gst_exemption and no direct skips of property occurred at his death at the time of wife’s death the value of the property available for distribution to trust b was dollar_figurey wife made no lifetime allocation of her gst_exemption and no direct skips of property occurred at her death you have requested the following rulings the judicial reformations of trust a and trust b will not be treated for purpose sec_1 of sec_2514 as the exercise or release of general powers of appointment by son and son’s wife as a result of the judicial reformations of trust a and trust b son and son’ sec_2 wife will not possess a general_power_of_appointment over the principal of trust a and trust b that would cause the entire value of the principal of such trusts to be includible in the gross_estate of son or son’s wife under sec_2041 for federal estate_tax purposes for gst tax purposes under sec_2632 redesignated as sec_2632 effective date any portion of husband’s unused gst_exemption is deemed to have been allocated at his death to trust a and any portion of wife’s unused gst_exemption is deemed to have been allocated at her death to trust b law and analysis sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2041 provides that the value of the gross_estate includes the value of all plr-131840-09 property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released the power_of_appointment by a disposition which is of the nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate sec_2041 provides that the lapse of a power_of_appointment during the life of the individual possessing the power shall be considered a release of the power sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment shall be deemed a transfer of property by the individual possessing the power sec_2514 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect during the years of the deaths of husband and wife provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-131840-09 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 as in effect during the years of the deaths of husband and wife sec_2632 redesignated as sec_2632 provides that in general any portion of an individual's gst_exemption that has not been allocated within the time prescribed by sec_2632 is deemed to be allocated as follows a first to property that is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date unused exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for estate_tax purposes the chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust under sec_2652 and sec_26_2652-1 the transferor of the property for gst tax purposes is the individual with respect to whom the property was last subject_to federal estate or gift_tax in commissioner v estate of bosch 378_us_456 the supreme court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state based on the facts submitted and the representations made we conclude that the reformations of trust a and trust b are consistent with applicable state law as applied by the highest court of state accordingly we conclude that the judicial reformation of trust a and trust b as described above will not constitute an exercise release or plr-131840-09 lapse of a general_power_of_appointment that would result in a taxable gift under sec_2514 and as a result of the judicial reformation of trust a and trust b son and son’s wife will not possess nor will ever have possessed a general_power_of_appointment over the principal of trust a and trust b that would cause the entire value of the principal of such trusts to be includible in the gross_estate of son or son’s wife under sec_2041 for federal estate_tax purposes in addition we conclude that as a result of the judicial reformation of trust a and trust b neither trust will be considered to have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to that trust accordingly we conclude that husband’s unused gst_exemption is deemed to have been allocated at his death to trust a to the extent husband is considered the transferor of trust a further we conclude that wife’s unused gst_exemption is deemed to have been allocated at her death to trust b to the extent wife is considered the transferor of trust b notwithstanding the above rulings we note that under the provisions of trust a and trust b unaffected by the subsequent reformations of the trusts the survivor of son or son’s wife may possess a general_power_of_appointment over the trust income of trust a and trust b which may cause the values of the income interests in the trusts to be includible in the estate of the survivor of son or son’s wife except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer passthroughs special industries cc
